DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is represented by Carolla (US 4,722,378) in view of Ebiko (US 2013/0092301). Carolla and Ebiko are both directed towards a tire tread having a plurality of blocks with bulging tread surfaces. The prior art of record fails to teach or suggest a tread comprising a middle portion with first blocks having vertical distance (as specially defined in claim 1) of 0.5 to 0.8 mm and two lateral portions having second blocks with vertical distance of 0.2 to 0.25 mm. While Carolla discloses a plurality of blocks with bulging amounts that decrease from center to shoulder in the tread, Carolla discloses small variations between the bulging amounts (on the order of 0.06mm, col 7, line 42) and does not disclose the differing vertical distance ranges as claimed. Ebiko discloses a maximum bulging amount 0.1 to 0.8 mm but fails to teach or suggest a center and lateral land portions having blocks with the differing vertical distance ranges as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C DYE/Primary Examiner, Art Unit 1749